DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments at Pages 5-6 with respect to Canham are moot since the present rejection is no longer based on Canham which is related to a mesoporous silicon and the present claims relate to a rice burned material containing amorphous silica.
Applicant argues at Page 6, that “water soluble silicon (silica?) has not existed in the past” since “the manufacturing method thereof was unknown.”  The argument is unpersuasive since arguments of counsel cannot take the place of factually supported objective evidence.  See MPEP 2145.  Here, the Office has 
Applicant’s argues at Page 6:
 “Claim 1 stands rejected as obvious over Sidheswaran et al (Recovery of Amorphous Silica in Pure Form from Rice Husk, Trans md Cer Soc, Vol 55, (1996), pp 93-96) and in further view of Chandrasekhar et al (Effect of organic acid treatment on the properties of rice husk silica, J Mater Sci, 40 (2005)6535-6544) and in further view of Merriam Webster Dictionary entry for “chemically pure.”
The cited reference relate to silicon. In contrast, the claims as amended herein relate to burned material.

	Although, Claim 1 has been canceled, this argument is addressed since Sidheswaran is cited in the present rejection.  The Office notes that Claim 2 is directed to a “rice hull burned material containing amorphous silica.”  Therefore the argument is unpersuasive since Sidheswaran is relevant as a rice husk (i.e. rice hull) burned material containing amorphous silica. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 depends on Claim 2 which limits the benzopyrene and residual agrichemicals in the rice hull burned material to be below the detection limit.  However, Claim 4 contains the limitation that the benzopyrene is 0.01 ppm or less which therefore includes the detection limit (0.01 ppm) and is broader than Claim 2 upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding Claim 5, Claim 5 depends on Claim 2 which limits the benzopyrene and residual agrichemicals in the rice hull burned material to be below the detection limit.  However, Claim 4 contains the limitation that the residual agrichemicals is 0.1 ppm or less which therefore includes the detection limit (0.1 ppm) and is broader than Claim 2 upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sidheswaran et al (Recovery of Amorphous Silica in Pure Form from Rice Husk, Trans. Ind. Cer. Soc., Vol 55 (1996), pp 93-96 cited previously in the Office Action mailed 1/7/2021) and in further view of Chandrasekhar et al (Effect of organic acid treatment on the properties of rice husk silica, J Mater Sci, 40 (2005) 6535-6544 cited previously in the Office Action mailed 1/7/2021) and in further view of and in further view of Merriam Webster Dictionary entry for “chemically pure” (https://www.merriam-webster.com/dictionary/chemically%20pure cited previously in the Office Action mailed 1/7/2021).
Regarding Claim 2, Sidheswaran discloses an amorphous silica that is chemically pure and prepared from rice husk (see Abstract).  Sidheswaran discloses an amorphous silica that is chemically pure and discloses that his amorphous silica is free from inorganic impurities, unburnt carbon, and without formation of crystalline silica (see Abstract and Page 96 Conclusion).
Sidheswaran does not specifically disclose that benzopyrene and residual agrichemicals in the rice hull burned material are below the detection limit.
Sidheswaran does not specifically disclose that the rice husk burned material containing amorphous silica is a water-soluble porous amorphous silica having a solubility in water of 20 mg/L or more.
Regarding the benzopyrene and residual agrichemicals, Merriam Webster defines a chemically pure substance as “free from all impurities detectable by chemical analysis”.  It would have been obvious to one of ordinary skill in the art at 
Regarding a porous amorphous silica, Chandrasekhar discloses an amorphous chemically reactive silica that is high surface area and pore volume (i.e. is porous) prepared by combustion at 700°C of rice husk after acid treatment with nitric acid (see Abstract, Page 6537, Experimental, and Page 6544, Table 5). Chandresekhar further discloses that high surface and pore volume are important characteristics of adsorbents (see Page 6544, 91). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention that Sidheswaran discloses a porous amorphous silica because the rice husk is combusted at similar conditions to Chandresekhar. Alternatively, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the chemically pure amorphous silica as disclosed by Sidheswaran where nitric acid treatment and combustion is performed to produce a high surface area and pore volume (i.e. porous silica) as disclosed by Chandrasekhar since high specific surface area is desirable characteristic of amorphous silica as a product as suggested by Chandresekhar.
	Regarding the amorphous silica is water-soluble having solubility in water of 20 mg/L or more, Sidheswaran explicitly discloses an amorphous silica produced by air combustion of rice husk at 600°C.  Compare Sidheswaran’s amorphous silica to the present invention where, as admitted by Applicant, water solubility is only adversely affected when the temperature of burning exceeds 650°C (see [0013]).  Applicant also describes examples where silicon prepared by burning at 500 or 600°C for greater than 2 hours has water solubility greater than 20 mg/L (see Figure 2).  Compare Sidheswaran which discloses an amorphous silica where the combustion temperatures are identical including where burning is at 600°C for 3 hours and Figure 2 of the present application where burning at 600°C for 3 hours yields a solubility of about 26 mg/L.  Therefore, the skilled artisan would have been motivated to reasonably expect the amorphous porous silica disclosed by Sidheswaran to exhibit the water solubility in values comparable to that instantly claimed, absent the showing of convincing evidence to the contrary.
Regarding Claim 3, Sidheswaran discloses an amorphous silica without the formation of undesirable crystalline silica (see Abstract and Page 96, Conclusions).
Regarding Claim 4, Sidheswaran discloses amorphous silica that is chemically pure and is free of organic and inorganic impurities and is produced from burning at 600°C (see Abstract and Page 96, Conclusions).  As admitted by Applicant benzopyrene is not generated at temperatures 500°C and above (see Applicant’s Specification at [0011].  Compare Applicant’s examples which is combusted at 600°C having benzopyrene at less than 0.01 ppm (see [0037] and Table 4) with Sidheswaran which is combusted at 600°C. Therefore, the skilled artisan would have been motivated to reasonably expect the amorphous porous silica disclosed by 
Regarding Claim 5, Sidheswaran discloses amorphous silica that is chemically pure and is free of organic and inorganic impurities and is produced from burning at 600°C (see Abstract and Page 96, Conclusions).  Compare Applicant’s example (see [0037] and Table 5) which is combusted at 600°C and has residual agrichemicals less than 0.1 ppm with Sidheswaran. Therefore, the skilled artisan would have been motivated to reasonably expect the amorphous porous silica disclosed by Sidheswaran to exhibit the concentration of residual agrichemicals in values comparable to that instantly claimed, absent the showing of convincing evidence to the contrary. 
Regarding Claim 6, Sidheswaran discloses amorphous silica that is chemically pure and is free of organic and inorganic impurities and is produced from burning at 600°C (see Abstract and Page 96, Conclusions).  Compare Applicant’s example (see [0037] and Table 1) which is combusted at 600°C and has general viable bacterial that is 300 or less/g with Sidheswaran. Therefore, the skilled artisan would have been motivated to reasonably expect the amorphous porous silica disclosed by Sidheswaran to exhibit the number of general viable bacteria in values comparable to that instantly claimed, absent the showing of convincing evidence to the contrary.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sidheswaran et al (Recovery of Amorphous Silica in Pure Form from Rice Husk, Trans. Ind. Cer. Soc., Vol 55 (1996), pp 93-96) and in further view of Merriam .
Sidheswaran discloses an amorphous silica that is chemically pure and prepared from rice husk (see Abstract).  Sidheswaran discloses an amorphous silica that is chemically pure and discloses that his amorphous silica is free from inorganic impurities, unburnt carbon, and without formation of crystalline silica (see Abstract and Page 96 Conclusion).
Sidheswaran does not explicitly disclose that content of benzopyrene and residual agrichemicals are below the detection limit. Sidheswaran does not specifically disclose that the rice husk burned material containing amorphous silica having a solubility in water of 20 mg/L or more.
Merriam Webster defines a chemically pure substance as “free from all impurities detectable by chemical analysis”.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention that since Sidheswaran discloses an amorphous silica that is chemically pure then the content of benzopyrene and residual agrichemicals are below the detection limit.
Regarding the amorphous silica is water-soluble having solubility in water of 20 mg/L or more, Sidheswaran explicitly discloses an amorphous silica produced by air combustion of rice husk at 600°C.  Compare Sidheswaran’s amorphous silica to the present invention where, as admitted by Applicant, water solubility is only adversely affected when the temperature of burning exceeds 650°C (see [0013]).  Applicant also describes examples where silicon prepared by burning at 500 or 600°C for greater than 2 hours has water solubility greater than 20 mg/L (see Figure 2).  Compare Sidheswaran which discloses an amorphous silica where the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        12/1/2021